Citation Nr: 1213799	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-09 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and dysthymic disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955 and from March 1964 to June 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which, in pertinent part, confirmed a previous denial of entitlement to service connection for PTSD.  

The issue on appeal was previously characterized as entitlement to service connection for PTSD.  The Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of Clemons, the issue in the instant appeal is properly understood as a claim for service connection for an acquired psychiatric disability to include PTSD and dysthymic disorder.

The Veteran testified before a hearing officer at the RO in November 2007.  A transcript of the hearing is of record. 

In March 2010, the Board reopened and denied the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran appealed this denial to the Court.   In December 2010, the Court granted a Joint Motion for Remand filed by the parties, which requested that the portion of the March 2010 decision that denied service connection for the reopened claim be vacated and remanded.  The appeal was returned to the Board where it was remanded for further development in March 2011.

In February 2012, the Veteran filed a claim for entitlement to service connection for ischemic heart disease.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have PTSD.

2.  The Veteran's acquired psychiatric disorder, diagnosed as dysthymic disorder, is etiologically related to active duty service. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred or aggravated during active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  Service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, is warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection is warranted for an acquired psychiatric disorder, to include PTSD, as it was incurred due to traumatic events that occurred during his active duty naval service.   He testified during the November 2007 hearing that he served aboard the USS OKLAHOMA CITY and provided gunfire support for combat operations in the Republic of Vietnam.  The Veteran also testified that he witnessed the destruction of several Vietnamese villages and the deaths of many civilians due to his ship's participation in various combat campaigns such as Harvest Moon and Task Force 77. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Turning first to the Veteran's contentions regarding PTSD, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.) (1994) (DSM IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  38 C.F.R. § 3.304(f).

The Board finds that the evidence does not establish that the Veteran has PTSD. Although the Veteran's VA treatment records contain some diagnoses of PTSD, the Board finds that the weight of all the competent evidence of record, including the conclusion of a VA psychologist who examined the Veteran in January 2009 and April 2011, establishes that the Veteran does not meet the criteria for a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). 

Post-service treatment records document that the Veteran initially sought psychiatric treatment at the Des Moines VA Medical Center (VAMC) in July 1982.  At that time, he complained of problems with his nerves and was referred for a psychiatric consultation due to anxiety and family stress.  In January 1983, the Veteran was examined by a VA social worker and became upset and tearful when discussing his military history.  The initial diagnoses were an adjustment disorder and PTSD.  The Veteran continued to receive treatment at the VAMC and counseling at the Des Moines Vet Center, but his diagnosis was changed to dysthymic disorder with possible PTSD following additional psychiatric testing and evaluations.  The Veteran returned to the VAMC for psychiatric treatment in August 1996 and was again diagnosed with dysthymic disorder.  He continued to receive treatment for this one psychiatric condition until January 2004.  At that time, the Veteran reported that he believed he had PTSD due to his naval service in Vietnam.  The Veteran continued to report that he had PTSD and had previously undergone treatment for this condition, and PTSD was added to his VAMC problem list following a June 2006 visit with a VA psychiatrist.  

Although the Veteran was diagnosed with chronic PTSD on several occasions by VA psychiatrists, the Board finds that their diagnoses are outweighed by the other medical evidence of record, specifically the reports of VA psychiatric examinations conducted in January 2009 and April 2011.  An assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.   Rather, the Board must consider the weight to be placed on an opinion depending upon the reasoning employed to support the conclusion and the extent to which the physician reviewed prior clinical records and other evidence.   Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

The VA psychologist who examined the Veteran in January 2009 and April 2011 reviewed the Veteran's complete medical history, including his service records and findings of other treating physicians.  The examiner concluded that while the Veteran experienced some traumatic events during service and manifested re-experiencing symptoms, he did not report sufficient avoidance symptoms to meet the diagnostic criteria for a diagnosis of PTSD.  In contrast, the findings of the VAMC psychiatrists that the Veteran had PTSD were made following short interactions with the Veteran and appear to have been mostly based on his reported history of the disorder.  None of the Veteran's VA psychiatrists included a discussion of the specific criteria necessary for PTSD when diagnosing the Veteran, and in many cases, the Veteran's service stressors were not discussed.   In fact, in an April 2011 statement, one of the VA psychiatrists who had diagnosed the Veteran with PTSD stated that the purpose of the Veteran's appointments was to track his established progress and not to establish a new diagnosis or  revisit his specific stressors.  The VA psychiatric also stated that the full spectrum of PTSD symptoms was not observed or expected. 

In Cohen v. Brown, 10 Vet. App. 128, 140 (1997), the Court held that "[m]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  As such, "a clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Id.  In this case, although the Veteran was diagnosed with PTSD at the Des Moines VAMC on several occasions (and most recently in March 2011), the record, including the April 2011 statement from one of the diagnosing psychiatrists, clearly indicates that these diagnoses were not predicated on a full examination of the Veteran's psychiatric presentation.  Instead, they were based on his self-reports of a history of the disorder and his traumatic service experiences.  

The Board has also considered the Veteran's statements and testimony that he has PTSD.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Whether lay evidence is competent and sufficient to establish a diagnosis in a particular case is a fact issue to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that the Veteran is not competent to diagnose the presence of PTSD.  He is competent to identify and explain the symptoms that he observes and experiences, but the disabilities on appeal require more than simple observation of symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Psychiatric disorders are by their very nature complex disabilities that require specialized training to properly diagnose.  The current record before the Board, with multiple diagnoses and disagreement among various medical professionals, is itself evidence of the complexity of the issue currently before the Board.  The Board therefore finds that the Veteran is not competent to diagnose himself with PTSD.  

The Board therefore finds that while the record contains some findings of PTSD during the claims period, these diagnoses are outweighed by the opinions of the January 2009 and April 2011 VA examiner that the Veteran does not meet the DMS-IV criteria for a diagnosis of PTSD.  The VA examiner's medical conclusions, in contrast to the findings of the Veteran's treating psychiatrists, were based on a full review of the Veteran's symptoms, history, and stressors and addressed the specific diagnostic criteria for a valid diagnosis of PTSD.  The Board has considered the Veteran's testimony that he has PTSD, but finds that he is not competent to render a medical opinion in this instance.  Thus, the weight of the evidence of record establishes that the Veteran does not have PTSD in accordance with 38 C.F.R. § 4.125(a) (2011).  

Turning to the Veteran's other contentions in this case, the Board finds that service connection for a dysthymic disorder is warranted.  As discussed above, the Veteran has been diagnosed and treated for dysthymic disorder since February 1983 at the VAMC.  He was also diagnosed with dysthymic disorder at VA psychiatric examinations conducted in January 2009 and April 2011.  The Veteran has reported that his current psychiatric disorder was incurred due to his participation in combat support operations during active duty service in Vietnam.  Although service treatment records are negative for evidence of a psychiatric disorder, personnel records establish that the Veteran served aboard the USS OKLAHOMA CITY from May 1964 to June 1966.  Articles from the internet detailing the history of the USS OKLAHOMA CITY verify that the ship provided naval gunfire support to various combat operations in Vietnamese waters.  Therefore, the record demonstrates the presence of the first two elements of service connection-a current disability and in-service injury.  

The evidence of record also establishes a nexus between the Veteran's current dysthymic disorder and his traumatic experiences during service.  At the time of his initial diagnosis and VA treatment in 1983, the Veteran was noted to become tearful and upset when discussing his military history.  In January 1983, a VA therapist found that the Veteran's increased anxiety seemed to be related to his time in service and recommended relaxation and group therapy.  More recently, in a September 2011 addendum report, the April 2011 VA examiner concluded that the Veteran's dysthymic disorder was at least as likely as not caused or related to his military service and verified traumatic experiences.  Although the VA examiner had originally found in January 2009 that there was insufficient evidence to link the Veteran's disorder to service, a positive opinion was rendered in September 2011 based on the Veteran's recent reports that he ruminated about traumatic events that occurred during military service and often experienced crying episodes.  The Veteran has also provided credible testimony that his psychiatric symptoms began shortly after his return from active duty service and have continued to the present day.  The record therefore contains competent lay and medical evidence of a nexus between the Veteran's dysthymic disorder and active duty service.  As all three elements of service connection are met, the claim for entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, is granted.


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With respect to the claim for entitlement to service connection for an acquired psychiatric disorder other than PTSD, VA has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim for dysthymic disorder.  Regarding the claim for entitlement to service connection for the specific diagnosis of PTSD, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2004 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in a September 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claim for entitlement to service connection for PTSD, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claim was most recently readjudicated in the February 2012 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Additionally, the Veteran was provided proper VA examinations and medical opinions in January 2009 and April 2011 (with a September 2011 addendum report) in response to his claim.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to service connection for an acquired psychiatric disorder, diagnosed as dysthymic disorder, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


